Name: 2010/296/: Commission Decision of 21 May 2010 on the establishment of a Register for Biocidal Products (notified under document C(2010) 3180) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  marketing;  information technology and data processing;  means of agricultural production;  chemistry
 Date Published: 2010-05-22

 22.5.2010 EN Official Journal of the European Union L 126/26 COMMISSION DECISION of 21 May 2010 on the establishment of a Register for Biocidal Products (notified under document C(2010) 3180) (Text with EEA relevance) (2010/296/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular Article 18(4) thereof, Whereas: (1) In order to facilitate compliance by the Member States with the requirement to submit the information concerning authorisation and registration of biocidal products set out in Article 18(1) of Directive 98/8/EC, it is appropriate to establish a standardised information system at European Union level, in the form of a Register for Biocidal Products, hereinafter referred to as the Register. (2) To ensure consistency of the data, the Register should be used by all the Member States to enter the information required under Article 18(1) of Directive 98/8/EC. (3) As the standardised information system is still under development, it is appropriate to provide for the deferred applicability of this Decision. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 A Register for Biocidal Products is established. Article 2 Member States shall enter the information required under Article 18(1) of Directive 98/8/EC into the Register for Biocidal Products. Article 3 This Decision shall apply from 1 July 2010. Article 4 This Decision is addressed to the Member States. Done at Brussels, 21 May 2010. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 123, 24.4.1998, p. 1.